Citation Nr: 0837164	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) based upon a personal assault.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for uterine cancer (also claimed as uterine 
bleeding), claimed as failure to diagnose and treat by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The veteran active service in the Army from March 1973 to 
September 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a VA Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for PTSD based upon a personal assault.  
This appeal also comes before the Board from a April 2004 
rating decision of a VA RO that denied the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for uterine cancer (also claimed as uterine 
bleeding), claimed as failure to diagnose and treat by the 
VA.


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of PTSD.

2.  The proximate cause of the veteran's uterine cancer (also 
claimed as uterine bleeding) was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Service connection for PTSD based upon a personal assault 
is not warranted.    38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f)(3), 3.307, 3.309 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for uterine cancer (also claimed as uterine bleeding), 
claimed as failure to diagnose and treat by the VA, have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In May 2003, before the initial adjudication of the claim of 
entitlement to service connection for PTSD based upon a 
personal assault, the veteran was notified of the evidence 
not of record that was necessary to substantiate the claim.  
In September 2003, before the initial adjudication of the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for uterine cancer (also claimed as 
uterine bleeding), claimed as failure to diagnose and treat 
by the VA, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  In both 
notifications, the veteran was told that she needed to 
provide the names of persons, agency, or company who had 
additional records to help decide her claim.  She was 
informed that VA would attempt to review her claim and 
determine what additional information was needed to process 
her claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (West 2007).  The May 2003 letter 
referenced above included a PTSD Questionnaire, which listed 
the types evidence that may constitute credible supporting 
evidence of a stressor, for the veteran to complete and 
return.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD based upon a personal assault and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for uterine cancer (also claimed as uterine 
bleeding), claimed as failure to diagnose and treat by the 
VA.  Any questions as to the appropriate disability ratings 
or effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination as to 
the veteran's claimed PTSD based upon a personal assault is 
not required in this case because the evidence of record has 
not established a current showing of a disability, 
specifically, PTSD.  A VA examination as to the veteran's 
uterine cancer is not required in this case because the 
evidence of record is sufficient to make a decision on the 
claim.

In this case, the veteran's available service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection for PTSD

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

While the veteran reported in May 2002 that she experienced 
military sexual trauma, and described a 1973 incident in her 
June 2003 PTSD Questionnaire seeking information as to the 
stressors leading to PTSD based upon a personal assault, 
there is no current medical evidence of record showing a 
diagnosis of PTSD. 

The veteran's VA treatment records dated on May 31, 2002 
indicate that she reported that she had experienced military 
sexual trauma.  Records indicate that when asked if she would 
be interested in a referral to talk to someone trained to 
deal with such issues, the veteran responded in the negative.  

In her June 2004 statement, the veteran referred the RO to 
her VA treatment records dated on May 31, 2002 as evidence to 
demonstrate that while she declined to talk to anyone about 
it, her military sexual trauma had been reported.  In her May 
2005 statement, the veteran contends that she was asked in a 
questionnaire at a physician's visit if she cared to discuss 
the issue of military sexual trauma, and that she felt that 
the timing was inappropriate and unnecessary.  

The veteran's available service treatment records, VA 
treatment records, and private treatment records are silent 
as to any mental health complaints or conditions.

As there is no evidence establishing a current diagnosis of 
PTSD, there cannot be a discussion as to whether there exists 
a medical nexus between military service and claimed PTSD 
based upon a personal assault.  Thus, service connection for 
PTSD based upon a personal assault is not warranted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

As set forth above, in the absence of a showing of a current 
disability, there can be no valid claim for service 
connection.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for PTSD 
based upon a personal assault, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received in August 2003.  Thus, 38 
C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required to establish 
causation; the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in       § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151.

In this case, the veteran contends that her diagnosis and 
treatment of uterine cancer obtained through a private 
physician might have been different if the VA had not failed 
to diagnose and treat symptomology of which she complained 
prior to her private treatment.  Similarly, the veteran also 
contends that she might not currently have a residual bowel 
condition as a result of the radical hysterectomy performed 
for her uterine cancer at a private facility if the VA had 
not failed to diagnose and treat symptomology of which she 
complained prior to her private treatment.  In essence, it 
appears that the veteran contends that VA's failure to timely 
diagnose and properly treat her uterine cancer proximately 
caused the continuance or natural progression of the disease.  
The veteran contends that she is therefore entitled to 
compensation under 38 U.S.C.A. § 1151.  

The veteran's VA treatment records dated on May 31, 2002 
indicate that veteran sought treatment for right ankle pain.  
At that time, the veteran reported a history of uterine 
fibroids with abdominal fullness, no pain, and asymptomatic 
periods.  The veteran requested gynecological follow-up 
treatment.  There is no evidence of record that during this 
instance of treatment, the veteran reported a history of 
excessive bleeding and discomfort.  A Consultation Sheet 
added to this treatment record indicates that the writer 
stated that the gynecologist would be glad to see the veteran 
in consult for fibroids, but that the veteran needed to have 
routine care prior to her consultation.  The writer requested 
that the veteran be scheduled for an appointment with the 
gynecologist at the next available opening, without 
overbooking.

The veteran's VA treatment records, to include a list of past 
clinic visits, indicates that the veteran did not appear for 
a June 20, 2002 well-woman appointment with the gynecologist 
referenced in the May 31, 2002 Consultation Sheet described 
above.  There are no further VA treatment records as to the 
veteran's gynecological condition until after her private 
treatment for uterine cancer in 2003. 

The Board notes that the veteran contends, in her June 2004 
statement, and in her May 2005 Substantive Appeal, that at 
the time of her May 31, 2002 VA appointment, she was told 
that it would be months before she could see a gynecologist.  
The veteran stated that she waited for months and did not 
receive notification of any appointment by phone or mail.  
The veteran stated that she eventually sought treatment by a 
private gynecologist due to concerns about her excessive 
bleeding and discomfort.  

However, there is no evidence of record that a VA 
gynecologist was not available for a significant period of 
time.  Significantly, the evidence of record indicates that 
the writer of the Consultation Sheet at the time of the May 
31, 2002 treatment, as to making the June 20, 2002 
appointment, stated that the gynecologist would be glad to 
consult with the veteran at the next available opening.  The 
veteran's list of past clinic visits includes the veteran's 
scheduled appointments from February 2002 to October 2002 for 
a number of health care issues.  There is no indication that 
record of the June 20, 2002 gynecological appointment is an 
unusual addition to the list.   Also, there is no evidence of 
record that during the eleven months between the May 31, 2002 
VA treatment and the April 10, 2003 private treatment, the 
veteran attempted to seek VA treatment or report symptomology 
of excessive bleeding and discomfort.

The next evidence of record as to the veteran's gynecological 
condition is dated April 10, 2003.  At that time, the veteran 
sought private treatment and described bleeding for 
approximately twenty days per month over the past several 
months. The veteran was diagnosed with dysfunctional uterine 
bleeding of uncertain etiology.  Record of the treatment 
reveals that the veteran stated she was a patient of the VA 
and that her last annual examination was two years prior.  
The veteran underwent an endometrial biopsy and was scheduled 
to undergo a pelvic ultrasound because of her history of 
uterine fibroids.  

The veteran's private treatment records dated on April 15, 
2003 indicate that the veteran was provided with the result 
of the endometrial biopsy performed five days prior.  The 
biopsy returned benign endocervical and cervical tissue with 
invasive squamous cell carcinoma.  The veteran was referred 
to a gynecological oncologist for treatment.  There is no 
evidence of record that the physician opined as to whether 
the diagnosis of cervical cancer would have been different, 
or specifically that the disease would have been detected 
sooner or prevented, if the veteran had received VA treatment 
in the eleven months prior to April 2003.

Private treatment records dated on May 28, 2003 indicate that 
the veteran underwent a radical hysterectomy, bilateral 
salpinge-oophorectomy, and bilateral pelvic lymphadenectomy.  
The veteran's preoperative diagnosis was stage IBI squamous 
cell carcinoma of the cervix.  No complications as to the 
surgical procedure were reported.  

Records dated on June 25, 2003 indicate that the veteran was 
informed that pathology revealed stage IC grade III 
endometroid adenocarcinoma of uterine origin.  The oncologist 
informed the veteran that if she had known that the veteran's 
cancer was uterine, and not cervical, as previous testing had 
indicated that the surgery appropriate for the veteran's 
condition would have been a less extensive simple 
hysterectomy.  The veteran complained of constipation, which 
the oncologist determined was likely related to the recent 
surgical procedure.  There is no evidence of record that the 
oncologist opined as to whether the diagnosis or required 
treatment of uterine cancer and resulting constipation would 
have been different, or specifically that the disease would 
have been detected sooner or prevented, if the veteran had 
received VA treatment in the eleven months prior to April 
2003.

Records dated on September 25, 2003 indicate that the 
veteran's constipation was well-controlled with medication.  
Examination at that time revealed no evidence of disease.  
Record of treatment reveals that the veteran questioned the 
oncologist as to whether her cancer might have been caused by 
chemical exposure because she was exposed to various 
chemicals at her job and received notification regarding 
chemical exposure and contaminated toilet paper.  The 
oncologist informed the veteran that there was no way to know 
what had caused her cancer and that endometrial cancers are 
typically associated with a hyper-estrogenic state.  The 
oncologist further explained that if one of the chemicals to 
which the veteran was exposed happened to have estrogenic 
effects there could be some relationship to her cancer, but 
that there was really no way for her to say yes or no to the 
veteran's question.  There is no evidence of record that the 
oncologist opined as to whether the diagnosis or required 
treatment of uterine cancer and resulting constipation would 
have been different, or specifically that the disease would 
have been detected sooner or prevented, if the veteran had 
received VA treatment in the eleven months prior to April 
2003.

Records dated on December 31, 2003 indicate that the veteran 
complained of worsening constipation.  The oncologist stated 
that she discussed with the veteran that certainly chronic 
constipation can be a problem after radical hysterectomy.  
The oncologist stated that the veteran reported that the 
worsening of her constipation was associated with beginning a 
new medication regimen, of which constipation is a common 
side effect.  The oncologist stated that the veteran planned 
to discontinue or try to decrease her use of the medication 
that seemed to worsen her constipation and contact the 
oncologist for further evaluation if her symptoms did not 
improve. 

The veteran has maintained that her diagnosis and treatment 
of uterine cancer and resulting constipation obtained through 
private health care might have been different if the VA had 
not failed to diagnose and treat symptomology of which she 
complained prior to her private treatment.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).

In this case, the veteran's uterine cancer and resulting 
constipation have been determined not to be the result of VA 
error or negligence.  There is no competent evidence of 
record that provides a basis for the conclusion that if the 
veteran had been treated by a VA gynecologist in the eleven 
months prior to the April 2003 diagnosis of cervical cancer 
by a private physician, her final diagnosis, treatment, or 
resulting complications of uterine cancer, to include 
constipation, would have been different, or specifically that 
the disease would have been detected sooner or prevented.  
There is no competent evidence of record that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  There is no competent 
evidence that VA exhibited carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  In the absence of any such competent evidence, 
compensation under 38 U.S.C.A. § 1151 must be denied.
 
As the preponderance of the evidence is against the claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for uterine cancer, claimed as failure to 
diagnose and treat by the VA, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD based upon a personal assault is 
denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
uterine cancer (also claimed as uterine bleeding), claimed as 
failure to diagnose and treat by the VA, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


